United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., (widow of S.B.), Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WAINWRIGHT MEMORIAL MEDICAL
CENTER, Walla Walla, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0994
Issued: August 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2020 appellant, through counsel, filed a timely appeal from a March 12, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether a schedule award, pursuant to the provisions of section 8107 of the
Federal Employees’ Compensation Act,3 (FECA) may be granted posthumously where maximum
medical improvement of the injured member had not been reached during the lifetime of the
employee.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On April 10, 2013 the employee, then a 45-year-old housekeeping aid supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on March 19, 2013 he injured his lower back
when he lifted a desk while in the performance of duty. OWCP accepted his claim for left thoracic
or lumbosacral neuritis and subsequently expanded the acceptance of his claim to include
postlaminectomy syndrome. It paid the employee wage-loss compensation on the supplemental
rolls for intermittent periods of total disability beginning February 5, 2016.
The employee underwent several OWCP approved back surgeries and was intermittently
on and off work.5 November 28, 2016 he returned to full-time, modified-duty work. The
employee continued to receive medical treatment.
On August 1, 2017 the employee filed a claim for compensation (Form CA-7) for a
schedule award.
Appellant submitted an August 22, 2016 report by Dr. Jason A. Dreyer, an osteopath who
specializes in neurosurgery. Dr. Dreyer recounted the employee’s complaints of recurrent, severe
low back pain. He noted improved sensory examination and motor examination and diagnosed
status post L5-S1 fusion.
In a development letter dated August 10, 2017, OWCP requested that the employee’s
treating physician submit an impairment evaluation report in accordance with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)6 and The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth

3

Id. at § 8107.

4

Docket No. 19-0866 (issued September 17, 2019).

5
Appellant underwent L2-3 microdiscectomy with L3-4 laminectomy and decompression on October 28, 2014,
anterior lumbar interbody and posterolateral arthrodesis at L1-2, L2-3, and L3-4, posterior spinal instrumentation at
L1-S1, laminectomies at L1-5 to S1 for compression on January 19, 2016, and hardware removal and revision with
posterolateral fusion at L4-5, L5-S1 on August 22, 2016.
6

A.M.A., Guides (6th ed. 2009).

2

Edition (July/August 2009) (The Guides Newsletter). It afforded him 30 days to submit additional
medical evidence in support of his schedule award claim.
OWCP received a July 11, 2017 report by Dr. Kyle Terry, a family medicine specialist,
who indicated that the employee was evaluated for complaints of continued low back and left
testicle pain. It also received a June 29, 2017 progress note by Dr. Michael Turner, a Boardcertified physical medicine and rehabilitation specialist, who indicated that the employee’s
electromyography and nerve conduction velocity (EMG/NCV) study was normal.
In an April 4, 2017 letter, Dr. John B. Hoehn, who specializes in family medicine, noted
that the employee had reached maximum medical improvement (MMI).
In an August 14, 2017 report, Dr. Craig Flinders, a Board-certified family medicine
specialist, noted the employee’s complaints of chronic severe left testicle and low back pain. He
discussed the employee’s history and noted that the employee only had minimal improvement in
pain and function. Upon examination of the employee’s lumbar spine, Dr. Flinders observed
moderate paraspinous tenderness in the same region and positive Patrick’s test bilaterally. He
diagnosed degenerative joint disease with discogenic lumbar radiculopathy.
An August 29, 2017 lumbar x-ray scan revealed stable changes of operative fusion
extending from L1 through S1 and possible left renal calculus.
OWCP also received a January 19, 2016 operative report, an August 22, 2016 operative
report, laboratory test results dated August 28, 2017, thoracic transforaminal epidural steroid
injection procedure reports dated September 28 and October 18, 2017, and an October 19, 2017
work status note.
A December 5, 2017 lumbar spine magnetic resonance imaging (MRI) scan report revealed
progressive degenerative disc disease and mild retrolisthesis at T12-L1 with moderate central canal
stenosis.
In reports dated December 26, 2017 through February 13, 2018, Dr. Terry noted that the
employee was doing better, but still had pain in his back and legs. He provided examination
findings and noted decreased muscle tension throughout the bilateral lower thoracic and lumbar
paraspinals. In a January 8, 2018 report, Dr. Terry indicated that the employee had asked about
his impairment rating. He explained that Dr. Flinders had recommended another surgery before
he could complete a report. Dr. Terry noted that, since the employee was still seeking curative
medicine, he did not submit the employee findings.
On February 16, 2018 OWCP advised the employee that it would not take additional action
on his schedule award claim because the medical evidence of record demonstrated that his
condition had not yet reached MMI.
In a February 20, 2018 report, Dr. Flinders noted the employee’s complaints of left groin
and testicle pain. He provided examination findings and diagnosed chronic low back pain status
posterolateral interbody fusion at L1 to S1 for degenerative disc disease.

3

On February 27, 2018 the employee underwent OWCP-authorized lumbar surgery. He
stopped work and OWCP paid him wage-loss compensation on the supplemental rolls until he
returned to part-time, limited-duty work on March 16, 2018.
In a March 1, 2018 report, Dr. Andrew Park, a Board-certified family medicine specialist,
discussed the employee’s history of injury and noted the employee’s complaints of low back pain,
left testicle pain, and numbness and pain in the left thigh. He provided examination findings and
diagnosed lumbar radiculopathy, status post multiple surgeries.
In a March 15, 2018 work capacity evaluation report (Form OWCP-5c), Dr. Flinders
indicated that the employee could work part time with restrictions for four hours per day.
By decision dated March 26, 2018, OWCP denied the schedule award claim, finding that
the medical evidence of record was insufficient to demonstrate that the employee had reached
MMI. It noted that the evidence of record demonstrated that he was still receiving medical
treatment for his accepted condition.
OWCP subsequently received a March 21, 2018 report by Dr. Park, who recounted that the
employee still complained of left testicle pain after the February 27, 2018 surgery. Dr. Park
indicated that examination of the employee’s lumbar spine revealed decreased range of motion
(ROM) and mild tenderness in the lower paraspinal areas. He diagnosed lumbar radiculopathy,
thoracolumbar radiculopathy, and myofascial pain syndrome.
The employee continued to receive medical treatment from Dr. Flinders. In reports and a
Form OWCP-5c dated March 20 through June 26, 2018, Dr. Flinders noted that the employee had
recently undergone endoscopic discectomy surgery and continued to complain of back pain. Upon
physical examination, he observed minimal tenderness and prominent trigger points in the
interspinous ligament at T6-7. Dr. Flinders diagnosed postlaminectomy pain syndrome with
chronic back pain, left T12 radicular pain, and myofascial pain. In a May 29, 2018 report, he
recommended that the employee consider a trial of spinal cord stimulation for the employee’s
chronic residual symptoms. In a June 26, 2018 report, Dr. Flinders recommended that the
employee remain off work.
In reports and OWCP-5c forms dated May 2 through June 1, 2018, Dr. Park recounted the
employee’s complaints of increasing back pain and left testicle numbness and pain. He provided
examination findings and diagnosed thoracolumbar radiculopathy, myofascial pain syndrome, and
lumbar radiculopathy. Dr. Park noted that the employee could work full-time, limited duty.
OWCP received emergency department hospital records dated June 19, 2018 and an urgent
care report dated June 20, 2018, which revealed that the employee sought medical treatment for
back pain and sciatica-like symptoms down the left leg. The employee was diagnosed with lumbar
strain and left side sciatica.
On August 7, 2018 appellant, the employee’s widow, notified OWCP that the employee
had passed away on August 6, 2018 and provided a death certificate dated August 13, 2018.
OWCP subsequently received reports dated July 3 and August 2, 2018, wherein Dr. Park
noted that on March 9, 2013 the employee injured his back at work and discussed the numerous
4

surgeries that he underwent. Dr. Park recounted the employee’s complaints of persisting low back
pain, left testicle pain and numbness, and occasional sciatica-type pain radiating to the left leg.
Upon physical examination of the employee’s back, he observed decreased range of motion and
mild tenderness in the lower paraspinal area. Neurological examination revealed decreased and
no sensation of L1 dermatome left groin and left thigh area. Dr. Park assessed thoracolumbar
radiculopathy, myofascial pain syndrome, restless leg syndrome, and lumbar radiculopathy.
OWCP received various medical reports dated from July 11, 2016 through February 2,
2017 regarding the employee’s treatment for chronic lower back pain, lumbar disc disease, lumbar
radiculitis, sleep apnea, fatigue, and restless leg syndrome. It also received a February 7, 2013 and
December 1, 2016 sleep study note and testing report. On February 6, 2019 appellant, through
counsel, requested reconsideration of the March 26, 2018 decision. Counsel alleged that the death
of the employee placed him at MMI and that OWCP had a duty to develop the schedule award
claim.
By decision dated February 20, 2019, OWCP denied appellant’s request for
reconsideration of the merits of the claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed an appeal to the Board. By decision dated September 17, 2019, the Board
set aside OWCP’s February 20, 2019 nonmerit decision,7 finding that counsel provided a new
legal argument relevant to the employee’s schedule award claim.
Appellant, through counsel, thereafter submitted a March 3, 2020 letter and requested an
update from OWCP regarding the employee’s schedule award claim.
By decision dated March 12, 2020, OWCP denied modification of the March 26, 2018
schedule award decision.
LEGAL PRECEDENT
The schedule award provisions of FECA8 and its implementing federal regulations9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. For consistent results and to ensure equal justice under the law for all claimants,
OWCP has adopted the A.M.A., Guides as the uniform standard applicable to all claimants and

7

Supra note 3.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

5

the Board has concurred in such adoption.10 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides, published in 2009, is used to calculate schedule awards.11
A claimant has the burden of proof under FECA to establish permanent impairment of a
scheduled member or function of the body as a result of his or her employment injury entitling
him or her to a schedule award.12 Before the A.M.A., Guides can be utilized, a description of
impairment must be obtained from his or her physician. In obtaining medical evidence required
for a schedule award, the evaluation made by the attending physician must include a description
of the impairment including, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decrease in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.13
Section 8109(a) of FECA provides that if an individual has sustained disability
compensable under section 8107(a), has filed a valid claim in his lifetime, and dies from a cause
other than the injury before the end of the period specified by the schedule, the compensation
specified by the schedule that is unpaid at his death, whether or not accrued or due at his death,
shall be paid, under an award made before or after the death and for the period specified by the
schedule, to designated surviving beneficiaries.14
OWCP procedures further provide that, if at the time of the claimant’s death a schedule
award claim is being developed, but has not yet been paid, the claimant’s dependent(s) would be
entitled to the entire payment of the award.15
ANALYSIS
The Board finds that this case is not in posture for decision.
In the instant case, the Board finds that OWCP erred in denying appellant’s schedule award
claim based solely on its finding that the employee had failed to establish that he had reached
MMI. The record reflects that the employee made a claim for a schedule award during his lifetime
and the claim was under development. OWCP initially denied the employee’s schedule award
claim, finding that the evidence of record failed to establish that he had reached MMI. The
10

Id. at § 10.404 (a); see also T.T., Docket No. 18-1622 (issued May 14, 2019); Jacqueline S. Harris, 54 ECAB
139 (2002).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
12
See M.G., Docket No. 19-0823 (issued September 17, 2019); D.F., Docket No. 18-1337 (issued February 11,
2019); Tammy L. Meehan, 53 ECAB 229 (2001).
13

K.F., Docket No. 18-1517 (issued October 9, 2019); A.T., Docket No. 18-0864 (issued October 9, 2018).

14

5 U.S.C. § 8109(a).

15

Supra note 11 at Chapter 2.808.7(a)(7) (February 2013).

6

employee subsequently passed away on August 6, 2018. On February 6, 2019 appellant, through
counsel, requested reconsideration. By decision dated March 12, 2020, OWCP denied
modification of the March 26, 2018 schedule award decision, finding that the medical evidence of
record was insufficient to demonstrate that the employee had reached MMI.
The Board has found that a disabled employee has the right to compensation for periods of
temporary total or partial disability until MMI is reached. Upon reaching MMI, the evidence
ordinarily permits a determination to be made as to the precise degree of permanent loss of use of
the schedule member of the body. However, the Board has held that, in cases involving
posthumous schedule awards, precision often cannot be obtained. In those situations, schedule
awards have been made in other jurisdictions where the evidence shows the extent of permanent
impairment. Evidence based on conjecture, of course, would not meet the required standard of
proof. However, where a physician, within a reasonable degree of medical certainty, is able to
render an opinion as to the permanent loss of use of the injured member, such evidence should be
given credence. Although in a particular case there may be a conflict as to the extent of the
impairment, this would present a question of fact which, as in any other case, would be resolved
by weighing the evidence.16
In its March 12, 2020 decision, OWCP summarily denied appellant’s schedule award claim
without evaluating the medical evidence in the record to determine if the additional medical
evidence supported a permanent impairment rating.
The Board notes that, prior to the employee’s death, he submitted reports by Dr. Park. In
reports dated July 3 and August 2, 2018, Dr. Park described the March 9, 2013 employment injury
and discussed the numerous surgeries that the employee underwent. He noted lumbar examination
findings of decreased range of motion and mild tenderness in the lower paraspinal area.
Neurological examination revealed decreased and no sensation of L1 dermatome left groin and
left thigh area. Dr. Park diagnosed thoracolumbar radiculopathy, myofascial pain syndrome,
restless leg syndrome, and lumbar radiculopathy. The Board notes that he provided lumbar
examination findings and noted diminished sensation in appellant’s left lower extremity. Because
Dr. Park noted physical findings at the time of his last examination of the employee on July 3,
2018, OWCP erred by not further developing the medical evidence for review of the employee’s
permanent impairment to his left lower extremity due to his accepted lumbar injury in accordance
with the A.M.A., Guides.17
OWCP’s procedures provide that, if a claimant does not provide an impairment evaluation
from his/her physician when requested and there is an indication of permanent impairment in the
medical evidence of file, the claims examiner (CE) should refer the claimant for a second opinion

16

Cheryl R. Holloway (Wryland R. Holloway), Docket No. 02-2153 (issued February 28, 2003).

17

Id.

7

evaluation.18 The CE may also refer the case to the DMA prior to scheduling a second opinion
examination.19
The case shall, therefore, be remanded for OWCP to consider the existing medical evidence
of record in order to determine whether any specific finding of permanent impairment can be
identified when the A.M.A., Guides are applied to the predeath physical findings. OWCP should
refer the results of Dr. Park’s reports to an OWCP medical adviser for calculation of the
employee’s permanent impairment. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo merit decision regarding the posthumous schedule award
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 9, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Supra note 11 at Chapter 2.808.6(d) (March 2017).

19

Id.

8

